                        Case 19-11814-CSS                   Doc 12         Filed 03/13/21             Page 1 of 15

Information to identify the case:
Debtor
               Lolli and Pops, Inc.                                                EIN:   46−0921938
               Name

United States Bankruptcy Court   District of Delaware                               Date case filed in chapter:       11   8/12/19
                                                                                    Date case converted to chapter:
Case number:      19−11814−CSS                                                                                        7    2/24/21


Official Form 309D (For Corporations or Partnerships)
Notice of Chapter 7 Bankruptcy Case −− Proof of Claim Deadline Set                                                                       10/20

For the debtor listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has been
entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot sue,
assert a deficiency, repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment from
debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and
attorney's fees.
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.Valid picture ID is required for access to the J.
Caleb Boggs Federal Building. Additionally, Debtor(s) must also present photo ID plus original verification of his/her
social security number to the Bankruptcy Trustee. If you do not have a photo ID and/or original verification of your
social security number, please contact the Office of the United States Trustee's (302−573−6491).
1. Debtor's full name                  Lolli and Pops, Inc.
2. All other names used in             aka Candyopolis
    the last 8 years
3. Address                             111 Ellis Street
                                       Floor 5
                                       San Francisco, CA 94102
4. Debtor's attorney                   Derek C. Abbott                                            Contact phone (302) 658−9200
   Name and address                    Morris, Nichols, Arsht & Tunnell
                                       1201 N. Market Street                                      Email: dabbott@mnat.com
                                       P.O. Box 1347
                                       Wilmington, DE 19899
5. Bankruptcy trustee                  Alfred T. Giuliano                                         Contact phone 856−767−3000
   Name and address                    Giuliano Miller & Co., LLC
                                       2301 E. Evesham Road                                       Email: atgiuliano@giulianomiller.com
                                       Pavillion 800, Suite 210
                                       Voorhees, NJ 08043
6. Bankruptcy clerk's office 824 Market Street, 3rd Floor                                         Hours open: Monday − Friday 8:00 AM −
   Documents in this case may Wilmington, DE 19801                                                4:00 PM
   be filed at this address.
   You may inspect all records                                                                    Contact phone 302−252−2900
   filed in this case at this office
   or online at                                                                                   Date: 3/11/21
   https://pacer.uscourts.gov.
7. Meeting of creditors                April 2, 2021 at 10:00 AM                        Location:
   The debtor's representative                                                          844 King Street, Room 3209,
   must attend the meeting to be       The meeting may be continued or adjourned to a Wilmington, DE 19801
   questioned under oath.              later date. If so, the date will be on the court
   Creditors may attend, but are       docket.
   not required to do so.

                                                                                                  For more information, see page 2 >


Official Form 309D (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− Proof of Claim Deadline Set        page 1
                        Case 19-11814-CSS                   Doc 12         Filed 03/13/21           Page 2 of 15

Debtor Lolli and Pops, Inc.                                                                                   Case number 19−11814−CSS

8. Deadlines                           Deadline for all creditors to file a proof of claim Filing deadline: 5/5/21
   The bankruptcy clerk's office       (except governmental units):
   must receive proofs of claim
   by the following deadlines.         Deadline for governmental units to file a proof Filing deadline: 8/23/21
                                       of claim:
                                       A proof of claim is a signed statement describing a creditor's claim. A proof of claim form
                                       may be filed either electronically or as a paper document. For more information on how to file
                                       a Proof of Claim, visit the Delaware Bankruptcy Court's website at
                                        www.deb.uscourts.gov/claims−information or any bankruptcy clerk's office. If you do not file
                                       a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must
                                       file a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                       Secured creditors retain rights in their collateral regardless of whether they file a proof of
                                       claim. Filing a proof of claim submits the creditor to the jurisdiction of the bankruptcy court,
                                       with consequences a lawyer can explain. For example, a secured creditor who files a proof
                                       of claim may surrender important nonmonetary rights, including the right to a jury trial.


9. Creditors with a foreign           If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
   address                            asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                      United States bankruptcy law if you have any questions about your rights in this case.

10. Liquidation of the                 The bankruptcy trustee listed on the front of this notice will collect and sell the debtor's
    debtor's property and              property. If the trustee can collect enough money, creditors may be paid some or all of the
                                       debts owed to them, in the order specified by the Bankruptcy Code. To ensure you receive
    payment of creditors'              any share of that money, you must file a proof of claim, as described above.
    claims
Official Form 309D (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− Proof of Claim Deadline Set   page 2
                               Case 19-11814-CSS                     Doc 12          Filed 03/13/21              Page 3 of 15
                                                              United States Bankruptcy Court
                                                                   District of Delaware
In re:                                                                                                                 Case No. 19-11814-CSS
Lolli and Pops, Inc.                                                                                                   Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0311-1                                                  User: admin                                                                Page 1 of 13
Date Rcvd: Mar 11, 2021                                               Form ID: 309D                                                           Total Noticed: 455
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).

#                Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                 the notice recipient was advised to update its address with the court immediately.

##               Addresses marked '##' were identified by the USPS National Change of Address system as undeliverable. Notices will no longer be delivered by
                 the USPS to these addresses; therefore, they have been bypassed. The debtor's attorney or pro se debtor was advised that the specified notice was
                 undeliverable.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Mar 13, 2021:
Recip ID                   Recipient Name and Address
db                     +   Lolli and Pops, Inc., 111 Ellis Street, Floor 5, San Francisco, CA 94102-2109
aty                    +   Andrew S. Conway, The Taubman Company, Suite 300, 200 East Long Lake Road, Bloomfield Hills, MI 48304-2324
aty                    +   Eric Moats, Morris, Nichols Arsht & Tunnell, 1201 N. Market Street, P. O. Box 1347, Wilmington, DE 19899-1347
cr                     +   The Taubman Landlords, 200 East Long Lake Road, Suite 300, Bloomfield Hills, MI 48304-2324
15878809               +   ACCRUE SOLUTIONS HOLDINGS, DBA COBRA MANAGEMENT SVC, CARIN SWEERMAN, 3633 136TH PL SE STE 207,
                           BELLEVUE, WA 98006-1455
15878810               +   ADMIRAL INSURANCE CO, 1000 HOWARD BLVD STE 300, PO BOX 5430, MT LAUREL, NJ 08054-5430
15878811               +   ADMIRAL INSURANCE COMPANY, HEFFERNAN INSURANCE BROKERS, 1350 CARLBACK AVE, WALNUT CREEK, CA
                           94596-7299
15878812               +   AGRICULTURAL COMMISSIONER WEIGHTS AND MEASURE, 11012 GARFIELD AVE, SOUTH GATE, CA 90280-7504
15878813               +   ANNAPOLIS MALL OWNER LLC, BARCLAY DAMON LLP, NICLAS A FERLAND, 545 LONG WHARF DR 9TH FL, NEW
                           HAVEN, CT 06511-5960
15878814               +   ANNE ARUNDEL COUNTY HEALTH DEPT, 3 HARRY S TRUMAN PKWY, ANNAPOLIS, MD 21401-7085
15878815               +   ANNE ARUNDEL COUNTY MARYLAND, OFFICE OF FINANCE, PO BOX 427, ANNAPOLIS, MD 21404-0427
15878816               +   ANTHEM BLUE CROSS, BILLING ENTITY 280092M001, PO BOX 629, WOODLAND HILLS, CA 91365-0629
15878817               +   ARCVISION INC, DIANE GISI, 1950 CRAIG RD STE 300, ST. LOUIS, MO 63146-4158
15878818               +   ASSESSOR OF VENTURA COUNTY, DAN GOODWIN, 800 S VICTORIA AVE, VENTURA, CA 93009-0001
15878819                   ASSESSORS OFFICE, 41 SOUTH CENTRAL AVE, ST LOUIS, MO 63105-1777
15878820               +   BACCI CHOCOLATE DESIGN, 17 COLUMBIA ST, SWAMPSCOTT, MA 01907-1788
15878821               +   BACCI CHOCOLATE DESIGN, LAW OFFICES OF EVANS & EVANS PC, ANDREW EVANS, 7 ESSEX GREEN DRIVE STE 5,
                           PEABODY, MA 01960-2920
15878822               +   BALTIMORE COUNTY MARYLAND, 6401 YORK RD 3RD FLOOR, BALTIMORE, MD 21212-2130
15878824               +   BELLEVUE SQUARE LLC, NOLD MUCHINSKY PLLC, BRIAN MUCHINSKY THOMAS STONE, 10500 NE 8TH ST STE 930,
                           BELLEVUE, WA 98004-4351
15878823               +   BELLEVUE SQUARE LLC, PO BOX 908, BELLEVUE, WA 98009-0908
15878825               +   BERNALILLO COUNTY ASSESSOR, 501 TIJERAS AVE NW, ALBUQUERQUE, NM 87102-3109
15878827                   BEXAR APPRAISAL DISTRICT, LINEBARGER GOGGAN BLAIR AND SAMPSON LLP, DON STECKER, 277 NAVARRO ST STE
                           300, SAN ANTONIO, TX 78205
15878828               +   BEXAR APPRAISAL DISTRICT, 411 N FRIO ST, SAN ANTONIO, TX 78207-3000
15878826                   BEXAR APPRAISAL DISTRICT, VISTA VERDE PLAZA BUILDING, 233 N PECOS LA TRINIDAD, SAN ANTONIO, TX
                           78207-3175
15878829               +   BILLIE ANN PLASTICS PACKAGING CORP, MATHEW RUBINSTEIN, 360 TROUTMAN ST, BROOKLYN, NY 11237-2614
15878969               +   BILLY EICHENHOLZ, PAXION CAPITAL, 2400 SAND HILL RD, STE 100, MENLO PARK, CA 94025-6916
15878830                   BRIAN BOYCAN, 872 CAMBRIDGE DR, MANHEIM, PA 17545-8405
15878831              +    BRIAN BOYCAN, BLANKINGER THOMAS LAW FIRM, SUSAN P PEIPHER, 28 PENN SQ, LANCASTER, PA 17603-4297
15878834             ++    C H ROBINSON WORLDWIDE INC, ATTN BANKRUPTCY TEAM BILL GLAD, 14701 CHARLSON ROAD, SUITE 2400, EDEN
                           PRAIRIE MN 55347-5093 address filed with court:, C H ROBINSON WORLDWIDE INC, WILLIAM A GLAD, 14701 CHARLSON
                           RD, EDEN PRAIRIE, MN 55347
15878835               +   CA- CITY AND COUNTY OF SAN FRANCISCO, TAX COLLECTOR, BUREAU OF DELINQUENT REVENUE, PO BOX 7027,
                           SAN FRANCISCO, CA 94120-7027
15878836               +   CA- COUNTY OF ORANGE, RATNA D BUTANI, PO BOX 4515, SANTA ANA, CA 92702-4515
15878838                   CA- LOS ANGELES COUNTY TREASURER AND, TAX COLLECTOR, PO BOX 54110, LOS ANGELES, CA 90054-0110
15878839               +   CA- SANTA CLARA COUNTY, DEPT OF TAX AND COLLECTIONS, BEUANNA MEYER, 70 W HEDDING ST, EAST WING 6TH
                           FLOOR SAN JOSE, CA 95110-1705
                       Case 19-11814-CSS              Doc 12       Filed 03/13/21         Page 4 of 15
District/off: 0311-1                                   User: admin                                                  Page 2 of 13
Date Rcvd: Mar 11, 2021                                Form ID: 309D                                             Total Noticed: 455
15878844            CALIFORNIA DEPT OF INDUSTRIAL RELATIONS, LOS ANGELES, DIRECTOR, 355 S GRAND AVE STE 2450, LOS ANGELES,
                    CA 90071-9500
15878843        +   CALIFORNIA DEPT OF INDUSTRIAL RELATIONS, LONG BEACH, DIRECTOR, 300 OCEANGATE, STE 302 LONG BEACH, CA
                    90802-4304
15878856        +   CALIFORNIA DEPT OF INDUSTRIAL RELATIONS, VAN NUYS, DIRECTOR, 6150 VAN NUYS BLVD, ROOM 206 VAN NUYS,
                    CA 91401-3372
15878850        +   CALIFORNIA DEPT OF INDUSTRIAL RELATIONS, SAN DIEGO, DIRECTOR, 7575 METROPOLITAN DR, ROOM 210 SAN
                    DIEGO, CA 92108-4424
15878841        +   CALIFORNIA DEPT OF INDUSTRIAL RELATIONS, EL CENTRO, DIRECTOR, 1550 W MAIN ST, EL CENTRO, CA 92243-2105
15878849        +   CALIFORNIA DEPT OF INDUSTRIAL RELATIONS, SAN BERNARDINO, DIRECTOR, 464 W FOURTH ST, ROOM 348 SAN
                    BERNADINO, CA 92401-1414
15878853            CALIFORNIA DEPT OF INDUSTRIAL RELATIONS, SANTA ANA, DIRECTOR, 605 WEST SANTA ANA BLVD BLDG 28, ROOM
                    625 SANTA ANA, CA 92701
15878854        +   CALIFORNIA DEPT OF INDUSTRIAL RELATIONS, SANTA BARBARA, DIRECTOR, 411 E CANON PERDIDO, ROOM 3 SANTA
                    BARBARA, CA 93101-7536
15878840        +   CALIFORNIA DEPT OF INDUSTRIAL RELATIONS, BAKERSFIELD, DIRECTOR, 7718 MEANY AVE, BAKERSFIELD, CA
                    93308-5110
15878842        +   CALIFORNIA DEPT OF INDUSTRIAL RELATIONS, FRESNO, DIRECTOR, 770 E SHAW AVE, STE 222 FRESNO, CA 93710-7708
15878848        +   CALIFORNIA DEPT OF INDUSTRIAL RELATIONS, SALINAS, DIRECTOR, 1870 N MAIN ST, STE 150 SALINAS, CA 93906-2044
15878851        +   CALIFORNIA DEPT OF INDUSTRIAL RELATIONS, SAN FRANCISCO, DIRECTOR, 455 GOLDEN GATE AVE 10TH FL, SAN
                    FRANCISCO, CA 94102-7003
15878845        +   CALIFORNIA DEPT OF INDUSTRIAL RELATIONS, OAKLAND, DIRECTOR, 1515 CLAY ST, ROOM 401 OAKLAND, CA
                    94612-1449
15878852        +   CALIFORNIA DEPT OF INDUSTRIAL RELATIONS, SAN JOSE, DIRECTOR, 100 PARSEO DE SAN ANTONIO, ROOM 120 SAN
                    JOSE, CA 95113-1402
15878857        +   CALIFORNIA DEPT OF INDUSTRIAL RELATIONS, STOCKTON, DIRECTOR, 31 E CHANNEL ST, ROOM 317 STOCKTON, CA
                    95202-2314
15878855        +   CALIFORNIA DEPT OF INDUSTRIAL RELATIONS, SANTA ROSA, DIRECTOR, 50 'D' ST, STE 360 SANTA ROSA, CA
                    95404-4771
15878847        +   CALIFORNIA DEPT OF INDUSTRIAL RELATIONS, SACRAMENTO, DIRECTOR, 2031 HOWE AVE, STE 100 SACRAMENTO,
                    CA 95825-0196
15878846        +   CALIFORNIA DEPT OF INDUSTRIAL RELATIONS, REDDING, DIRECTOR, 250 HEMSTEAD DR, 2ND FL STE A REDDING, CA
                    96002-0940
15879158       ++   CALIFORNIA STATE BOARD OF EQUALIZATION, ACCOUNT REFERENCE GROUP MIC 29, P O BOX 942879, SACRAMENTO
                    CA 94279-0029 address filed with court:, STATE OF CALIFORNIA BOARD OF EQUALIZATION, SPECIAL TAXES AND FEES, PO
                    BOX 942879, SACRAMENTO, CA 94279
15878861        +   CALIFORNIA STATE CONTROLLERS OFFICE, UNCLAIMED PROPERTY DIVISION, 10600 WHITE ROCK RD, STE 141,
                    RANCHO CORDOVA, CA 95670-6293
15879124        +   CHARLES REARDON, ASGAARD CAPITAL, 1934 OLD GALLOWS RD, STE 350, VIENNA, VA 22182-4050
15878832        +   CHRISTINE BULLEN, 27 GREENLEAF DR, EXETER, NH 03833-4532
15878866        +   CITY AND COUNTY OF SAN FRANCISCO, 1660 MISSION ST, SAN FRANCISCO, CA 94103-2414
15878864        +   CITY AND COUNTY OF SAN FRANCISCO, DEPT OF BUILDING INSPECTION, 1660 MISSION ST, SAN FRANCISCO, CA
                    94103-2414
15878868        +   CITY CLERKS OFFICE NORMAN OK, PO BOX 370, NORMAN, OK 73070-0370
15878869        +   CITY OF ALBUQUERQUE BUSINESS, PO BOX 1293, ALBUQUERQUE, NM 87103-1293
15878870        +   CITY OF ALBUQUERQUE ENVIRONMENTAL HEALTH DEPT, ONE CIVIC PLZ, ROOM 3023, ALBUQUERQUE, NM
                    87102-2109
15878871        +   CITY OF ALPHARETTA, BUSINESS LICENSES AND CODES ENFORCEMENT, 2 PARK PLZ, ALPHARETTA, GA 30009-3680
15878872        +   CITY OF BELLEVUE TAX DIVISION, PO BOX 90012, BELLEVUE, WA 98009-9012
15878873        +   CITY OF CHICAGO DEPT OF FINANCE, PO BOX 71429, CHICAGO, IL 60694-1429
15878875        +   CITY OF DES PERES, 12325 MANCHESTER RD, DES PERES, MO 63131-4389
15878876        +   CITY OF DUNWOODY, 4800 ASHFORD DUNWOODY RD, DUNWOODY, GA 30338-5554
15878877            CITY OF DURHAM FIRE DEPT, PO BOX 935667, ATLANTA, GA 31193-5667
15878878       ++   CITY OF FRISCO, P O BOX 2730, FRISCO TX 75034-0051 address filed with court:, CITY OF FRISCO, 6101 FRISCO SQUARE
                    BLVD, FRISCO, TX 75034
15878879        +   CITY OF FRISCO, LINEBARGER GOGGAN BLAIR AND SAMPSON LLP, ELIZABETH WELLER, 2777 N STEMMONS
                    FREEWAY STE 1000, DALLAS, TX 75207-2328
15878880       ++   CITY OF GLENDALE WATER & POWER, 141 N GLENDALE AVE, LEVEL 2, GLENDALE CA 91206-4975 address filed with
                    court:, CITY OF GLENDALE, PO BOX 29099, GLENDALE, CA 91209-9099
15878881        +   CITY OF LA BUSINESS TAX, OFFICE OF FINANCE, PO BOX 513996, LOS ANGELES, CA 90051-3996
15878882        +   CITY OF LANCASTER, 120 N DUKE ST, LANCASTER, PA 17602-2825
15878883        +   CITY OF LAWTON, COMMUNITY SVC DEPT, LICENSE AND PERMIT CENTER, 2201 NW FORT SILL BLVD, LAWTON, OK
                    73507-2942
15878884        +   CITY OF LONE TREE, PO BOX 17987, DENVER, CO 80217-0987
15878885        +   CITY OF LOS ANGELES TAX AND PERMIT DIVISION, 6262 VAN NUYS BLVD #110, VAN NUYS, CA 91401-2761
15878886       #+   CITY OF LYNNWOOD, BUSINESS LICENSING, PO BOX 5008, LYNNWOOD, WA 98046-5008
15878887        +   CITY OF MINNETONKA, COMMUNITY DEVELOPMENT LICENSING, 14600 MINNETONKA BLVD, MINNETONKA, MN
                    55345-1502
15878888        +   CITY OF NOVI ASSESSORS OFFICE, 45175 W 10 MILE RD, NOVI, MI 48375-3006
                       Case 19-11814-CSS            Doc 12     Filed 03/13/21       Page 5 of 15
District/off: 0311-1                                User: admin                                             Page 3 of 13
Date Rcvd: Mar 11, 2021                             Form ID: 309D                                        Total Noticed: 455
15878889        +   CITY OF OKLAHOMA CITY, DEVELOPMENT SVC LICENSE, 420 W MAIN 8TH FL, OKLAHOMA CITY, OK 73102-4435
15878890        +   CITY OF OVERLAND PARK, COMMUNITY SVC DIVISION, 8500 ANTIOCH RD, OVERLAND PARK, KS 66212-3503
15878891        +   CITY OF PALM SPRINGS, 3200 ETAHQUITZ CANYON WAY, PALM SPRINGS, CA 92262-6959
15878892        +   CITY OF ROSEVILLE, 8839 N CEDAR AVE #212, FRESNO, CA 93720-1832
15878893        +   CITY OF ROSEVILLE UTILITIES, PO BOX 619136, ROSEVILLE, CA 95661-9136
15878894        +   CITY OF SACRAMENTO, ROOM 1214 CITY HALL, 915 I ST, SACRAMENTO, CA 95814-2617
15878895            CITY OF SAN ANTONIO TREASURY DIVISION, PO BOX 60, SAN ANTONIO, TX 78291-0060
15878896        +   CITY OF SAN JOSE, BUSINESS TAX AND REG PERMIT DEPT #34370, PO BOX 39000, SAN FRANCISCO, CA 94139-0001
15878897            CITY OF SEATTLE, PO BOX 35178, SEATTLE, WA 98124-5178
15878898        +   CITY OF SOUTH PORTLAND, OFFICE OF THE CITY CLERK, 25 COTTAGE RD, SOUTH PORTLAND, ME 04106-3604
15878899        +   CITY OF SPRINGFIELD, DEPT OF FINANCE LICENSE DIVISION, 840 NORTH BOONSVILLE AVE, SPRINGFIELD, MO
                    65802-3832
15878900        +   CITY OF SPRINGFIELD HEALTH DEPT, SPRINGFIELD GREEN COUNTY, BUSINESS OFFICE, 227 E CHESTNUT EXPY,
                    SPRINGFIELD, MO 65802-3847
15878901            CITY OF ST MATTHEWS, PO BOX 7097, LOUISVILLE, KY 40257-0097
15878902        +   CITY OF SUGAR LAND, PO BOX 5029, SUGAR LAND, TX 77487-5029
15878903            CITY OF TACOMA, P O BOX 11010, TACOMA, WA 98411-1010
15878904        +   CITY OF TACOMA FINANCE DEPT, TAX AND LICENSE DIVISION, PO BOX 11640, TACOMA, WA 98411-6640
15878905        +   CITY OF THOUSAND OAKS, BUSINESS TAX DEPT, 2100 E THOUSAND OAKS BLVD, THOUSAND OAKS, CA 91362-2996
15878907        +   CITY OF TUKWILA, 6200 SOUTHCENTER BLVD, TUKWILA, WA 98188-2599
15878908        +   CITY OF TULSA THD, PO BOX 451, TULSA, OK 74101-0451
15878909        +   CITY OF WAUWATOSA, SHANNON KRAUSE, CITY ASSESSOR, 7725 W NORTH AVE, WAUWATOSA, WI 53213-1720
15878910        +   CITY OF WICHITA, CITY LICENSE 1ST FLOOR, 455 N MAIN ST, WICHITA, KS 67202-1620
15878911            CLARK COUNTY BUSINESS LICENSE, 500 S GRAND CENTRAL PKWY, PO BOX 551810, LAS VEGAS, NV 89155-1810
15878912        +   CLEAR CREEK ISD TAX OFFICE, PO BOX 799, LEAGUE CITY, TX 77574-0799
15878913        +   CLEVELAND COUNTY ASSESSOR, 201 S JONES AVE # 120, NORMAN, OK 73069-6076
15878914        +   CLEVELAND COUNTY TREASURER, JIM REYNOLDS, 201 SOUTH JONES STE 100, NORMAN, OK 73069-6076
15878915        +   CO- DOUGLAS COUNTY TREASURER, DAVID GILL, 100 THIRD ST STE 120, CASTLE ROCK, CO 80104-2425
15878917        +   COLLIN CENTRAL APPRAISAL DISTRICT, 250 ELDORADO PKWY, MCKINNEY, TX 75069-8023
15878919            COLORADO DEPT OF REVENUE, STATE OF COLORADO, DEPARTMENT OF REVENUE, COLORADO, CO 80261
15878920        +   COMANCHE COUNTY ASSESSOR, 315 SW 5TH ST # 301, LAWTON, OK 73501-4373
15878921        +   COMANCHE COUNTY TREASURER, RHONDA BRANTLEY, 315 SW 5TH ST RM 300, LAWTON, OK 73501-4357
15878923        +   COMMONWEALTH OF MASSACHUSETTS DEPT OF REVENUE, PO BOX 7010, BOSTON, MA 02204-7010
15878924        +   COMMONWEALTH OF PA, 2301 N CAMERON ST, HARRISBURG, PA 17110-9405
15878925        +   COMPTROLLER OF MARYLAND REVENUE, REVENUE ADMINISTRATION CENTER, 80 CALVERT ST, ANNAPOLIS, MD
                    21401-1907
15878926        +   CONNOR GROUP GLOBAL SVC LLC, LEGAL DEPT, 3700 BARRON WAY, SUITE 2, RENO, NV 89511-2388
15878927            COUNTY CLERK, LYNN MARIE GOYA, BOX 551604, LAS VEGAS, NV 89155-1604
15878928        +   COUNTY OF FAIRFAX DEPT OF TAX ADMIN, PO BOX 10203, FAIRFAX, VA 22035-0203
15878929        +   COUNTY OF FAIRFAX DEPT OF TAX ADMIN, DEPT OF TAX ADMINISTRATION, PO BOX 10201, FAIRFAX, VA 22035-0201
15878934        +   COUNTY OF LOS ANGELES, OFFICE OF THE ASSESSOR, WEST DISTRICT OFFICE, 6120 BRISTOL PKWY, CULVER CITY,
                    CA 90230-6604
15878933        +   COUNTY OF LOS ANGELES, OFFICE OF THE ASSESSOR, SOUTH DISTRICT OFFICE, 1401 E WILLOW ST, SIGNAL HILL, CA
                    90755-3543
15878931        +   COUNTY OF LOS ANGELES, OFFICE OF THE ASSESSOR, NORTH DISTRICT OFFICE, 13800 BALBOA BLVD, SYLMAR, CA
                    91342-1034
15878936        +   COUNTY OF LOS ANGELES, OFFICE OF THE ASSESSOR, VAN NUYS, 14340 SYLVAN ST, VAN NUYS, CA 91401-2777
15878932        +   COUNTY OF LOS ANGELES, OFFICE OF THE ASSESSOR, EAST DISTRICT OFFICE, 1190 DURFEE AVE, SOUTH EL MONTE,
                    CA 91733-4412
15878935        +   COUNTY OF LOS ANGELES, OFFICE OF THE ASSESSOR, LANCASTER REGIONAL OFFICE, 251 E AVE K6, LANCASTER, CA
                    93535-4513
15878937        +   COUNTY OF LOS ANGELES PUBLIC HEALTH, DEPT OF PUBLIC HEALTH, PO BOX 54978, LOS ANGELES, CA 90054-0978
15878938        +   COUNTY OF ORANGE, PO BOX 4005, SANTA ANA, CA 92702-4005
15878939        +   COUNTY OF PLACER DEPT OF WEIGHTS AND MEASURE, 11477 E AVE, AUBURN, CA 95603-2711
15878940            COUNTY OF RIVERSIDE, DEPT OF ENVIRONMENTAL HEALTH, PO BOX 7909, RIVERSIDE, CA 92513-7909
15878941            COUNTY OF RIVERSIDE ASSESSOR, COUNTY CLERK RECORDER, PO BOX 751, RIVERSIDE, CA 92502-0751
15878942        +   COUNTY OF SACRAMENTO, ENVIRONMENTAL MANAGEMENT DEPT, 10590 ARMSTRONG AVE STE#C, MATHER, CA
                    95655-4153
15878943            COUNTY OF SACRAMENTO WEIGHTS AND MEASURE, 4137 BRANCH CTR RD, SACRAMENTO, CA 95827-3823
15878945        +   COUNTY OF SANTA CLARA OFFICE OF THE ASSESSOR, COUNTY GOVERNMENT CENTER, 70 WEST HEDDING ST, EAST
                    WING 5THFL, SAN JOSE, CA 95110-1705
15878948        +   DANDELION CHOCOLATE INC, DANIEL GLOATES, 740 VALENCIA ST, SAN FRANCISCO, CA 94110-1735
15879271        +   DAVID WRIGHT, 4 EMBARCADERO CTR, STE 780, SAN FRANCISCO, CA 94111-4102
15878949            DEKALB COUNTY, PO BOX 105942, ATLANTA, GA 30348-5942
15878950        +   DEKALB COUNTY TAX ASSESSORS, 1300 COMMERCE DR, DECATUR, GA 30030-3222
                       Case 19-11814-CSS             Doc 12       Filed 03/13/21        Page 6 of 15
District/off: 0311-1                                  User: admin                                                Page 4 of 13
Date Rcvd: Mar 11, 2021                               Form ID: 309D                                           Total Noticed: 455
15878951        +   DELAWARE DEPT OF LABOR, EMPLOYMENT TRAINING FUND TAX, PO BOX 41780, PHILADELPHIA, PA 19101-1780
15878952        +   DELAWARE SECRETARY OF STATE, DIVISION OF CORPORATIONS, PO BOX 5509, BINGHAMTON, NY 13902-5509
15878953        +   DELAWARE STATE TREASURY, BANKRUPTCY DEPT, 820 SILVER LAKE BLVD, STE 100, DOVER, DE 19904-2464
15878954        +   DENNIS SEMLER, TULSA COUNTY TREASURER, PO BOX 21017, TULSA, OK 74121-1017
15878955        +   DEPT OF AGRICULTURE, BUREAU OF FOOD SAFETY SVC, 2301 N CAMERON ST, HARRISBURG, PA 17110-9405
15878956        +   DEPT OF AGRICULTURE, WEIGHTS AND MEASURES, PO BOX 844477, LOS ANGELES, CA 90084-4477
15878957        +   DEPT OF FINANCE, DIVISION OF TREASURY, 255 ROCKVILLE PIKE L 15, ROCKVILLE, MD 20850-4188
15878958        +   DEPT OF LABOR AND INDUSTRIES, PO BOX 24106, SEATTLE, WA 98124-0106
15878959        +   DEPT OF PUBLIC WORKS, BUREAU OF STREET USE AND MAPPING, 1155 MARKET ST 3RD FL, SAN FRANCISCO, CA
                    94103-1555
15878960            DEPT OF STATE, BUSINESS SVC DIVISION, 148 W RIVER ST, PROVIDENCE, RI 02904-2615
15878961        +   DEPT OF WEIGHTS AND MEASURES, 800 S VICTORIA #1750, VENTURA, CA 93009-1750
15878962        +   DIRECTOR OF FINANCE, 8930 STANFORD BLVD, COLUMBIA, MD 21045-5805
15878963        +   DOUGLAS COUNTY TREASURER CO, PO BOX 1208, CASTLE ROCK, CO 80104-1208
15878964        +   DOUGLAS COUNTY TREASURER NE, PO BOX 2855, OMAHA, NE 68103-2855
15878965        +   DTPS C15 LLC, POLIS AND ASSOCIATES APLC, THOMAS J POLIS, 19800 MACARTHUR BLVD STE 1000, IRVINE, CA
                    92612-2433
15879129        +   DUNCAN ROBERTSON, PAXION CAPITAL, 2400 SAND HILL RD, STE 100, MENLO PARK, CA 94025-6916
15878966        +   DUPAGE COUNTY HEALTH DEPT, 111 NORTH COUNTY FARM RD, WHEATON, IL 60187-3988
15880506        +   Department of Labor, Division of Unemployment Insurance, P.O. Box 9953, Wilmington, DE 19809-0953
15878967        +   EAST BATON ROUGE PARISH, ASSESSOR BRIAN WILSON, 222 ST LOUIS ST, RM 126, BATON ROUGE, LA 70802-5883
15878968        +   ECHELON FINE PRINTING, COMMERCIAL COLLECTION CORP OF NY, JOSHUA GOLBA, 34 SEYMOUR ST, TONAWANDA,
                    NY 14150-2126
15878970            EMPLOYMENT SECURITY DIVISION, 500 EAST THIRD ST, CARSON CITY, NV 89713-0030
15878971            ENCORE SOFTWARE SVCS INC, 226 AIRPORT PKWY STE 310, SAN JOSE, CA 95110-3700
15878972        +   ENSTROM CANDIES INC, MARIE SHOPE, 701 COLORADO AVE, GRAND JUNCTION, CO 81501-3514
15878973        +   EULER HERMES NA INS CO AGENT OF, RSM MAINTENANCE LLC, DESTINY MCKOY, 800 RED BROOK BLVD, OWINGS
                    MILL, MD 21117-5173
15878974        +   EXOTIC COLORS COMMERCIAL INVESTMENTS LLC, K AND L GATES LLP, JOHN R GARDNER, 4350 LASSITER AT NORTH
                    HILLS AVE, SUITE 300 RALEIGH, NC 27609-5793
15878975            EXOTIC COLORS COMMERCIAL INVESTMENTS LLC, MOHAMED AL MAYSARI CEO, PO BOX 7437, ABU DHABI,, UNITED
                    ARAB EMIRATES
15878977        +   FINN DANIELS INC, DREW MAGNUSON, 2145 FORD PKWY STE 301, SAINT PAUL, MN 55116-1912
15878978        +   FORT BEND COUNTY TAX ASSESSOR COLLECTOR, 1317 EUGENE HEIMANN CIR, RICHMOND, TX 77469-3623
15878980        +   G AND J HOLDINGS, DANIELLE ELLIOT, 135 LUNDQUIST DR, BRAINTREE, MA 02184-5208
15878981        +   GARFIELD COUNTY ASSESSOR, 114 W BROADWAY AVE # 106, ENID, OK 73701-4024
15878982        +   GARFIELD COUNTY TREASURER, PO BOX 489, ENID, OK 73702-0489
15878983        +   GEORGIA DEPT OF AGRICULTURE, 19 MARTIN LUTHER KING JR DR, SW RM 604, ATLANTA, GA 30334-9004
15878984        +   GEORGIA DEPT OF LABOR, COMMISSIONER, SUSSEX PLACE ROOM 600, 148 ANDREW YOUNG INTERNATIONAL BLVD
                    NE, ATLANTA, GA 30303-1732
15878987        +   GOODIO INC, JUSSI SALONEN, 1022 CEDAR ST STE 1/2, SANTA MONICA, CA 90405-2508
15878988        +   GOODIO INC, JUSSI SALONEN, 520 RAMONA ST, PALO ALTO, CA 94301-1709
15878989        +   GRANITE TELECOMMUNICATIONS LLC, BRIAN MURRAY, 100 NEWPORT AVE EXT, QUINCY, MA 02171-2126
15878990        +   GREAT SCOT INTERNATIONAL, PETER WILSON, 8041 ARROWRIDGE BLVD STE 1, CHARLOTTE, NC 28273-5614
15878996        +   HAMILTON COUNTY PUBLIC HEALTH, 250 WILLIAM HOWARD TAFT RD 2ND FL, CINCINNATI, OH 45219-2630
15878998        +   HARRIS COUNTY APPRAISAL DISTRICT, 1001 PRESTON ST, HOUSTON, TX 77002-1839
15878997        +   HARRIS COUNTY APPRAISAL DISTRICT, 13013 NORTHWEST FWY, HOUSTON, TX 77040-6305
15878999        +   HARRIS COUNTY APPRAISAL DISTRICT, PO BOX 922004, HOUSTON, TX 77292-2004
15879001       ++   HORIZON RETAIL CONSTRUCTION INC, ATTN LEGAL, 9999 E EXPLORATION COURT, STURTEVANT WI 53177-1764
                    address filed with court:, HORIZON RETAIL CONSTRUCTION INC, LEGAL DEPT, 9999 E EXPLORATION CT, STURTEVANT, WI
                    53177
15879004            HOUSTON DEPT OF HEALTH AND HUMAN SVC, PO BOX 300008, HOUSTON, TX 77230-0008
15879005        +   HOWARD COUNTY HEALTH DEPT, DIRECTOR OF FINANCE, 8930 STANFORD BLVD, COLUMBIA, MD 21045-5805
15879006        +   IDAHO STATE DEPT OF AGRICULTURE, BUREAU OF WEIGHTS AND MEASURES, PO BOX 7249, BOISE, ID 83707-1249
15879008        +   ILLINOIS DEPT OF REVENUE, 501 S SECOND ST, RM 351, SPRINGFIELD, IL 62756-1000
15879000        +   JAMES R HEXTER, PAXION CAPITAL, 2400 SAND HILL RD, STE 100, MENLO PARK, CA 94025-6916
15879083        +   JEFF NERLAND, 19800 MACARTHUR, STE 820, IRVINE, CA 92612-2427
15879017        +   JULIE L ENSOR CLERK OF THE CIRCUIT COURT, PO BOX 6754, TOWNSON, MD 21285-6754
15879018       ++   KANSAS DEPARTMENT OF AGRICULTURE, LEGAL SECTION, 1320 RESEARCH PARK DR, MANHATTAN KS 66502-5000
                    address filed with court:, KANSAS DEPT OF AGRICULTURE, RECORDS CENTER FOOD SAFETY, 109 SW 9TH ST 3RD FLOOR,
                    TOPEKA, KS 66612
15879019            KENTUCKY STATE TREASURER, OFFICE OF THE SECRETARY OF STATE, PO BOX 718, FRANKFORT, KY 40602-0718
15879080        +   KERI MORRIS, 4 EMBARCADERO CTR, STE 780, SAN FRANCISCO, CA 94111-4102
15879025        +   KILKENNY PROPERTIES, MAUREEN OCONNOR, 2035 NASSAU DR, REDWOOD CITY, CA 94061-4125
15879024        +   KILKENNY PROPERTIES, RITA MARIE KILKENNY, PO BOX 2142, NAPA, CA 94558-0214
                      Case 19-11814-CSS          Doc 12      Filed 03/13/21      Page 7 of 15
District/off: 0311-1                              User: admin                                            Page 5 of 13
Date Rcvd: Mar 11, 2021                           Form ID: 309D                                       Total Noticed: 455
15879021        + KILKENNY PROPERTIES, MICHAEL T KILKENNY; RITA M KILKENNY, JOHN & LORRAINE M. KILKENNY, PO BOX 631,
                  LOS GATOS, CA 95031-0631
15879028        + KILKENNY PROPERTIES, JOHN M KILKENNY, PO BOX 667, MORGAN HILL, CA 95038-0667
15879023        + KILKENNY PROPERTIES, RITCHIE COMMERCIAL, 34 W SANTA CLARA ST, SAN JOSE, CA 95113-1806
15879022        + KILKENNY PROPERTIES, RITCHIE COMMERCIAL; CHRIS HYGELUND, 34 W SANTA CLARA ST, SAN JOSE, CA 95113-1806
15879026        + KILKENNY PROPERTIES, MARGARET KILKENNY, 1062 CHERRY AVE, SAN JOSE, CA 95125-4311
15879027        + KILKENNY PROPERTIES, CATHERINE KILKENNY, 1117 GLEN AVE, SAN JOSE, CA 95125-3235
15879029          KM KELLY INC, 93 HUNTOON MEMORIAL HWY, ROCHDALE, MA 01542
15879031        + KM KELLY INC, RETAIL CONTRACTING GROUP INC, 3880 LAVERNE AVE N, STE 215, LAKE ELMO, MN 55042-8606
15879032        + KOPPERS CHOCOLATE LLC, YOUNG YOO, 10 EXCHANGE PL, STE 2800, JERSEY CITY, NJ 07302-4914
15879034        + LA- CITY OF BATON ROUGE, STEPHANIE BROWN, 222 ST LOUIS ST STE 427, BATON ROUGE, LA 70802-5817
15879033        + LA- CITY OF BATON ROUGE, PO BOX 2590, BATON ROUGE, LA 70821-2590
15879035        + LANDMARK RETAIL INC, T PIZZA, 24 NEWARK POMPTON TPKE BLDG B, LITTLE FALL, NJ 07424-1170
15879036        + LE BELGE CHOCOLATIERS AND ASTOR, CHOCOLATE, 651 NEW HAMPSHIRE AVE, LAKEWOOD, NJ 08701-5452
15879037        + LE BELGE CHOCOLATIERS AND ASTOR, CHOCOLATE, JACK SHRUM PA, 919 N MARKET ST STE 1410, WILMINGTON, DE
                  19801-3046
15879038       #+ LOCATEAI INC, FOUR EMBARCADERO, STE 780, SAN FRANCISCO, CA 94111-4102
15879040        + LOS ANGELES COUNTY TREASURER, PO BOX 512399, LOS ANGELES, CA 90051-0399
15879041        + LOUISIANA DEPART OF AGRICULTURE AND FORESTRY, 5825 FLORIDA BLVD STE1003, BATON ROUGE, LA 70806-4259
15879042          LOUISIANA DEPT OF HEALTH, PO BOX 4489, BATON ROUGE, LA 70821-4489
15879043          LOUISIANA DEPT OF REVENUE, PO BOX 4969, BATON ROUGE, LA 70821-4969
15879044          LOUISVILLE METRO OMB, PO BOX 34277, LOUISVILLE, KY 40232-4277
15879045        + LUSH FOODS LLC, FEDERICO MURTAGH, 1817 POLK ST, SAN FRANCISCO, CA 94109-3003
15879046        + MANAGEMENT RESOURCE SYSTEMS INC, 1907 BAKER RD, HIGH POINT, NC 27263-2007
15879047        + MANAGEMENT RESOURCE SYSTEMS INC, NEXSEN PRUET PLLC, 701 GREEN VALLEY ROAD, STE 100, GREENSBORO, NC
                  27408-7096
15879048        + MANAGEMENT RESOURCES SYSTEMS INC, NEXSEN PRUET PLLC, JEFFREY M REICHARD, PO BOX 3463, GREENSBORO,
                  NC 27402-3463
15879049        + MANHATTAN RETAIL GROUP, ERIC FONG, 713 29TH ST, MANHATTAN BEACH, CA 90266-2305
15879051        + MARYLAND DEPT OF AGRICULTURE, PO BOX 17304, BALTIMORE, MD 21297-0524
15879052        + MARYLAND DEPT OF LABOR, LICENSING AND REGULATION, SECRETARY, 500 N CALVERT ST STE 401, BALTIMORE,
                  MD 21202-3659
15879053        + MARYLAND TREASUERES OFFICE, UNCLAIMED PROPERTY DIVISION, GOLDSTEIN TREASURY BUILDING, 80 CALVERT
                  ST, ANNAPOLIS, MD 21401-1907
15879054          MARYLAND UNEMPLOYMENT INSURANCE FUND, DIVISION OF UNEMPLOYMENT INSURANCE, PO 1683, BALTIMORE,
                  MD 21203-1683
15879055        + MASSACHUSETTS DEPT OF LABOR AND, WORK FORCE DEVELOPMENT, DIRECTOR, 1 ASHBURTON PL RM 2112,
                  BOSTON, MA 02108-1518
15879056        + MASSACHUSETTS STATE TREASURER, UNCLAIMED PROPERTY DIVISION, ONE ASHBURTON PL, 12TH FL, BOSTON, MA
                  02108-1518
15879057        + MCNAMARA SALVIA INC, PETER LAMBERT, 101 FEDERAL ST, BOSTON, MA 02110-1856
15879058        + MEETHA VENTURES LLC, 4 EMBARCADERO CTR, STE 780, SAN FRANCISCO, CA 94111-4102
15879060        + METRO SVC SOLUTIONS-TRUE SOURCE, JANE ROMANO AR SPUERVISOR, 2929 EXPRESSWAY DR NORTH, STE 300 B,
                  ISLANDIA, NY 11749 UNITED STATES 11749-5302
15879050        + MICHAEL MARKS, PAXION CAPITAL, 2400 SAND HILL RD, STE 100, MENLO PARK, CA 94025-6916
15879061        + MICHIGAN DEPT OF AGRICULTURE AND, RURAL DEVELOPMENT, POBOX 30776, LANSING, MI 48909-8276
15879062        + MICHIGAN DEPT OF ENERGY LABOR AND, ECONOMIC GROWTH DIRECTOR, OTTAWA BUILDING, 611 WEST OTTAWA,
                  PO BOX 30004 LANSING, MI 48909-7504
15879063        + MICHIGAN DEPT OF LICENSING AND, REGULATORY AFFAIRS, PO BOX 30054, LANSING, MI 48909-7554
15879067        + MICHIGAN DEPT OF TREASURY, UNCLAIMED PROPERTY DIVISION, PO BOX 30756, LANSING, MI 48909-8256
15879065        + MICHIGAN DEPT OF TREASURY, MICHIGAN DEPT OF TREASURY, MICHIGAN DEPT OF TREASURY TAX POL DIV,
                  LITIGATION LIAISON, 430 WEST ALLEGAN ST 2ND FL AUSTIN BLDG LANSING, MI 48922-0001
15879066        + MICHIGAN DEPT OF TREASURY, MICHIGAN DEPT OF TREASURY TAX POL DIV, LITIGATION LIAISON, 430 WEST
                  ALLEGAN ST, 2ND FL AUSTIN BLDG LANSING, MI 48922-0001
15879064        + MICHIGAN DEPT OF TREASURY, TREASURY BUILDING, LANSING, MI 48922-0001
15879068        + MISHTI HOLDINGS LLC, THEODORA ORINGHER, 535 ANTON BLVD 9TH FL, COSTA MESA, CA 92626-1947
15879069        + MISSOURI DEPT OF AGRICULTURE, DIVISION OF WEIGHTS MEASURES AND CONSUME, PO BOX 630, JEFFERSON CITY,
                  MO 65102-0630
15879072        + MISSOURI LABOR AND INDUSTRIAL, RELATIONS COMMISSION, DIRECTOR, 3315 WEST TRUMAN BLVD RM 214, PO
                  BOX 504 JEFFERSON CITY, MO 65102-0504
15879073        + MISSOURI STATE TREASURER, UNCLAIMED PROPERTY DIVISION, PO BOX 1004, JEFFERSON CITY, MO 65102-1004
15879074        + MJC CONFECTIONS LLC, DBA HAMPTON POPCORN CO, KATHY ERRICO, 999 S OYSTER BAY RD, # 500 BETHPAGE, NY
                  11714-1044
15879075        + MONTGOMERY CENTRAL APPRAISAL DISTRICT, 109 GLADSTELL ST, CONROE, TX 77301-4236
15879076        + MONTGOMERY COUNTY, MONTGOMERY COUNTY EXECUTIVE MARC ELRICH, EXECUTIVE OFFICE BUILDING, 101
                  MONROE ST 2ND FL, ROCKVILLE, MD 20850-2503
15879077        + MONTGOMERY COUNTY HEALTH DEPT, 501 N THOMPSON STE 100, CONROE, TX 77301-2500
                      Case 19-11814-CSS            Doc 12       Filed 03/13/21       Page 8 of 15
District/off: 0311-1                                User: admin                                                Page 6 of 13
Date Rcvd: Mar 11, 2021                             Form ID: 309D                                           Total Noticed: 455
15879078        + MONTGOMERY COUNTY MARYLAND, 255 ROCKVILLE PIKE 1ST FLOOR, STE 100, ROCKVILLE, MD 20850-4153
15879079        + MONTGOMERY MALL OWNER LLC, BARCLAY DAMON LLP, NICLAS A FERLAND, 545 LONG WHARF DR 9TH FL, NEW
                  HAVEN, CT 06511-5960
15879081        + NATICK BOARD OF ASSESSORS, NATICK TOWN OFFICES, 13 E CENTRAL ST, NATICK, MA 01760-4629
15879082        + NEBRASKA DEPT OF AGRICULTURE, 301 CENTENNIAL MALL SOUTH, PO BOX 94668, LINCOLN, NE 68509-4668
15879059        + NEIL MEHTA, GREENOAKS CAPITAL, 535 PACIFIC AVE, SAN FRANCISCO, CA 94133-4628
15879084        + NEVADA DEPT OF TAXATION, PO BOX 7165, SAN FRANCISCO, CA 94120-7165
15879085        + NEW JERSEY OFFICE OF THE ATTORNEY GENERAL, PO BOX 490, AVENEL, NJ 07001-0490
15879086        + NEW MEXICO DEPT OF LABOR, SECRETARY, 401 BROADWAY NE, PO BOX 1928, ALBUQUERQUE, NM 87103-1928
15879088        + NEW MEXICO SECRETARY OF STATE, 325 DON GASPAR, STE 300, SANTA FE, NM 87501-4401
15879091        + NOA BRANDS AMERICA, EDWARD VANHOY, 1460 OVERLOOK DR, LAFAYETTE, CO 80026-9534
15879092        + OAKRIDGE MALL LLC, BARCLAY DAMON LLP, NICLAS A FERLAND, 545 LONG WHARF DR 9TH FL, NEW HAVEN, CT
                  06511-5960
15879093        + OFFICE OF THE CHIEF FINANCIAL OFFICER, UNCLAIMED PROPERTY OFFICE, 1350 PENNSYLVANIA AVE NW, STE 203,
                  WASHINGTON, DC 20004-3003
15879094        + OGLETREE DEAKINS NASH SMOAK AND STEWART PC, OGLETREE DEAKINS, PATEWOOD IV, 50 INTERNATIONAL DR,
                  GREENVILLE, SC 29615-4808
15879095        + OK- TAX COMMISSION, GENERAL COUNSELS OFFICE, SEAN R MACFARLAND, 100 N BROADWAY AVE STE 1500,
                  OKLAHOMA CITY, OK 73102-8601
15879096        + OKLAHOMA CITY LICENSE, 420 W MAIN 8TH FL, OKLAHOMA CITY, OK 73102-4435
15879097        + OKLAHOMA COUNTY ASSESSOR, 320 ROBERT S KERR AVE #315, OKLAHOMA CITY, OK 73102-3439
15879098        + OKLAHOMA COUNTY TREASURER, PO BOX 268875, OKLAHOMA CITY, OK 73126-8875
15879099        + OKLAHOMA DEPT OF LABOR, COMMISSIONER, 3017 N STILES, STE 100, OKLAHOMA CITY, OK 73105-2807
15879100        + OKLAHOMA SEC OF STATE BUSINESS FILING, 2300 N LINCOLN BLVD, ROOM 101, OKLAHOMA CITY, OK 73105-4801
15879101        + OKLAHOMA SECRETARY OF STATE, 421 NW 13TH, STE 210, OKLAHOMA CITY, OK 73103-3759
15879102        + OKLAHOMA STATE DEPT OF HEALTH, PO BOX 268815, OKLAHOMA CITY, OK 73126-8815
15879103        + OKLAHOMA STATE TREASURER, UNCLAIMED PROPERTY DIVISION, 2401 NW 23RD ST, STE 42, OKLAHOMA CITY, OK
                  73107-2431
15879105       ++ OKLAHOMA TAX COMMISSION, GENERAL COUNSEL S OFFICE, 100 N BROADWAY AVE SUITE 1500, OKLAHOMA CITY
                  OK 73102-8601 address filed with court:, OKLAHOMA TAX COMMISSION, 2501 LINCOLN BLVD, OKLAHOMA CITY, OK 73194
15879108        + OREGON BUREAU OF LABOR AND INDUSTRIES, COMMISSIONER, 800 NE OREGON ST, STE 1045, PORTLAND,, OR
                  97232-3601
15879109        + OREGON DEPT OF AGRICULTURE, 635 CAPITOL ST NE, SALEM, OR 97301-2568
15879111          OREGON DEPT OF STATE LANDS, UNCLAIMED PROPERTY SECTION, 775 SUNNER ST NE, STE 100, SALEM, OR 97301-1279
15879112          OREGON DEPT REVENUE TRIMET, PO BOX 14730, SALEM, OR 97309-0464
15879113        + OREGON LIQUOR CONTROL COMMISSION, 9079 SE MCLOUGHLIN BLVD, PORTLAND, OR 97222-7355
15879114        + OREGON LIQUOR CONTROL COMMISSION LICENSE, PO BOX 22297, MILWAUKIE, OR 97269-2297
15879116          PAXION CAPITAL LP, HUGHES HUBBARD AND REED LLP, KATHRYN A COLEMAN CHRIS GARTMAN JEFF MAR, ONE
                  BATTERY PK PLZ, NEW YORK, NY 10004-1482
15879117        + PAXION CAPITAL LP, YOUNG CONAWAY STARGATT AND TAYLOR, MICHAEL NESTOR, 1000 NORTH KING ST,
                  WILMINGTON, DE 19801-3335
15879115        + PAXION CAPITAL LP, 2400 SAND HILL RD, STE 100, MENLO PARK, CA 94025-6916
15879118        + PEARL RESOURCING PACKAGING AND, PRODUCT DEVELOPEMENT, EMILY PAGE, 1920 MCKINNEY AVE FLR 7,
                  DALLAS, TX 75201-2483
15879119        + PLACER COUNTY ENVIRONMENTAL HEALTH, 3091 COUNTY CTR DR, STE 180, AUBURN, CA 95603-2614
15879120        + PLACER COUNTY PROPERTY TAX, 2976 RICHARDSON DR, AUBURN, CA 95603-2640
15879121        + PLACER COUNTY TAX COLLECTOR, 2976 RICHARDSON DR, AUBURN, CA 95603-2640
15879122        + POTTAWATOMIE COUNTY ASSESSOR, 325 N BROADWAY AVE 204, SHAWNEE, OK 74801-6938
15878993          RAJESH GUPTA, MCAFEE & TAFT, ELEANOR BURG, 211 N ROBINSON, 10TH FLR, 2 LEADERSHIP SQUARE OKLAHOMA
                  CITY, OK 73102
15878992        + RAJESH GUPTA, 1817 SPUMANTE PL, PLEASANTON, CA 94566-6479
15879123        + RAVICO USA LLC, JAMES FINERAN, PO BOX 19, RIDERWOOD, MD 21139-0019
15879125        + REED SMITH LLP, KATHERINE M BASILE, 1510 PAGE MILL RD STE 110, PALO ALTO, CA 94304-1133
15879126        + RETAIL CONTRACTING GROUP INC, STEPHEN GERALD, WHITEFORD TAYLOR AND PRESTON LLC, 405 N KING STREET
                  SUITE 500, WILMINGTON, DE 19801-3769
15879127        + RETAIL CONTRACTING GROUP INC, KENNEETH PRITCHARD, 3880 LAVERNE AVE NORTH STE 215, LAKE ELMO, MN
                  55042-8606
15879128          RHODE ISLAND DEPT OF STATE, 148 W RIVER ST, PROVIDENCE, RI 02904-2615
15879130        + ROSEVILLE SHOPPINGTOWN LLC, BARCLAY DAMON LLP, NICLAS A FERLAND, 545 LONG WHARF DR 9TH FL, NEW
                  HAVEN, CT 06511-5960
15879131       #+ S WALTER PACKAGING, JOSEPH KAELIN, 2900 GRANT AVENUE, PHILADELPHIA, PA 19114-2310
15879132          SACRAMENTO COUNTY UNSECURED TAX UNIT, PO BOX 508, SACRAMENTO, CA 95812-0508
15879133        + SAINT LOUIS COUNTY DEPT OF HEALTH, 6121 N HANLEY RD, BERKELEY, MO 63134-2003
15879134          SAINT LOUIS COUNTY MISSOURI ASSESSORS OFFICE, CLARKSON WILSON CENTER, CHESTERFIELD, MO 63017
15879135        + SALT LAKE COUNTY ASSESSOR, 2001 SOUTH SSTATE ST #N2-600, PO BOX 147421, SALT LAKE CITY, UT 84114-7421
15879136          SALT LAKE COUNTY ASSESSOR, 2001 SOUTH STATE ST N2-600, SALT LAKE CITY, UT 84114
                      Case 19-11814-CSS          Doc 12     Filed 03/13/21      Page 9 of 15
District/off: 0311-1                             User: admin                                            Page 7 of 13
Date Rcvd: Mar 11, 2021                          Form ID: 309D                                       Total Noticed: 455
15879137        + SAN FRANCISCO DEPT OF PUBLIC HEALTH, 1390 MARKET ST, STE 210, SAN FRANCISCO, CA 94102-5403
15879138          SAN FRANCISCO OFFICE OF THE ASSESSOR RECORDER, 1 DR CARLTON B GOODLETT PL, CITY HALL ROOM 190, SAN
                  FRANCISCO, CA 94102-4698
15879139        + SAN FRANCISCO OFFICE OF THE ASSESSOR RECORDER, 1155 MARKET ST, SAN FRANCISCO, CA 94103-1522
15879140        + SAN FRANCISCO PUBLIC WORKS, 1155 MARKET ST 3RD FLOOR, SAN FRANCISCO, CA 94103-1555
15879141        + SAN FRANCISCO TAX COLLECTOR, PO BOX 7427, SAN FRANCISCO, CA 94120-7427
15879142        + SCHNEIDER NATIONAL INC, CREDIT DEPT, 3101 PACKERLAND DR, GREEN BAY, WI 54313-6187
15878833        + SCOTT BURGER, 2043 OLD VLY RD, STEVENSON, MD 21153-0671
15879144          SCOTTSDALE INSURANCE CO, E RISK SVC LLC, 227 ROUTE 206, FLANDERS, NJ 07836
15879143        + SCOTTSDALE INSURANCE CO, ONE NATIONWIDE PLZ, COLUMBUS, OH 43215-2226
15879145        + SECRETARY OF STATE CALIFORNIA, STATEMENT OF INFORMATION UNIT, PO BOX 944230, SACRAMENTO, CA
                  94244-2300
15879146        + SECRETARY OF STATE IOWA, 321 E 12TH ST, DES MOINES, IA 50319-1002
15879147        + SHERMAN OAKS FASHION ASSOC LP, BARCLAY DAMON LLP, NICLAS A FERLAND, 545 LONG WHARF DR 9TH FL, NEW
                  HAVEN, CT 06511-5960
15879148        + SHILLINGTON BOX CO LLC, MATTHEW COURTNEY, 3501 TREE COURT INDUSTRIAL BLVD, ST LOUIS, MO 63122-6619
15878995          SIDDHARTHA GUPTA, MCAFEE & TAFT, ELEANOR BURG, 211 N ROBINSON 10TH FLR, TWO LEADERSHIP SQUARE
                  OKLAHOMA CITY, OK 73102
15878994       #+ SIDDHARTHA GUPTA, 260 KING ST, APT 1605, SAN FRANCISCO, CA 94107-6417
15879149        + SKCDPH PUBLIC HEALTH SEATTLE KING COUNTY, PUBLIC HEALTH SEATTLE KING COUNTY, 401 FIFTH AVE STE 1100,
                  SEATTLE, WA 98104-1818
15879150        + SMUD, PO BOX 15555, SACRAMENTO, CA 95852-1555
15879151        + SNOHOMISH COUNTY, 3000 ROCKEFELLER AVE, EVERETT, WA 98201-4060
15879153          SNOHOMISH HEALTH DISTRICT, 3020 RUCKER AVE, STE 104, EVERET, WA 98201-3900
15879154        + SPECIALTY BOTTLE SUPPLY, DIMITRI RAISIS, 3434 4TH AVE SOUTH, SEATTLE, WA 98134-1905
15879155        + STATE CORP COMMISSION, PO BOX 1197, RICHMOND, VA 23218-1197
15879156          STATE OF CALIFORNIA, DEPT OF INDUSTRIAL RELATIONS, DIVISION OF WORKERS COMPENSATION, 455 GOLDEN
                  GATE AVE 2ND FL, SAN FRANCISCO, CA 94102-7014
15879159        + STATE OF DELAWARE, DIVISION OF CORPORATIONS, P O BOX 5509, BINGHAMTON, NY 13902-5509
15879161        + STATE OF GEORGIA, GEORGIA DEPT OF LABOR, 148 ANDREW YOUNG INTER BLVD STE 800, ATLANTA, GA 30303-1733
15879160        + STATE OF GEORGIA, STATE BOARD OF WORKERS COMPENSATION, 270 PEACHTREE ST NW, ATLANTA, GA 30303-1255
15879164        + STATE OF MARYLAND, MARYLAND DEPT OF LABOR LICENSING, AND REGULATION, 1100 NORTH EUTAW ST, ROOM
                  414 BALTIMORE, MD 21201-2225
15879163        + STATE OF MARYLAND, WORKERS COMPENSATION COMMISSION, 10 EAST BALTIMORE ST 4TH FL, BALTIMORE, MD
                  21202-1641
15879165          STATE OF MASSACHUSETTS, EXECUTIVE OFFICE OF LABOR AND, WORKFORCE DEVELOPMENT, DEPT OF INDUSTRIAL
                  ACCIDENTS, 1 CONGRESS ST STE 100 BOSTON, MA 02114-2017
15879166          STATE OF MASSACHUSETTS, MASSACHUSETTS DIV OF EMPLOYMENT AND TRAI, 19 STANIFORD ST, BOSTON, MA
                  02114-2589
15879167        + STATE OF MICHIGAN, DEPT OF LICENSING AND REGULATORY AFFAIRS, WORKERS COMPENSATION AGENCY, 2501
                  WOODLAKE CIR, OKEMOS, MI 48864-5976
15879170          STATE OF MISSOURI, DIVISION OF EMPLOYMENT SECURITY, PO BOX 59, JEFFERSON CITY, MO 65104-0059
15879169          STATE OF MISSOURI, DEPT OF LABOR, DIVISION OF WORKERS COMPENSATION, PO BOX 58, JEFFERSON CITY, MO
                  65102-0058
15879171          STATE OF NEW JERSEY, PO BOX 059, TRENTON, NJ 08646-6400
15879172        + STATE OF NEW JERSEY LITTER CONTROL FEE, DIVISION OF TAXATION REVENUE PROCESS CTR, PO BOX 274,
                  TRENTON, NJ 08602-0274
15879174          STATE OF NEW MEXICO, NEW MEXICO DEPT OF WORKFORCE SOLUTIONS, PO BOX 2281, ALBUQUERQUE, NM
                  87103-2281
15879173          STATE OF NEW MEXICO, WORKERS COMPENSATION ADMINISTRATION, 2410 CENTRE AVE SE, PO BOX 27198,
                  ALBUQUERQUE, NM 87125-7198
15879175        + STATE OF OKLAHOMA, WORKERS COMPENSATION COMMISSION, 1915 NORTH STILES AVE, OKLAHOMA CITY, OK
                  73105-4909
15879176          STATE OF OREGON, WORKERS COMPENSATION DIVISION, 350 WINTER ST NE, PO BOX 14480, SALEM, OR 97309-0405
15879178          STATE OF RHODE ISLAND DIVISION OF TAXATION, ONE CAPTIOL HILL STE 36, PROVIDENCE, RI 02908-5829
15879180          STATE OF TEXAS, TEXAS COMPTROLLER OF PUBLIC ACCOUNTS, KIMBERLY A WALSH ASST ATTORNEY GENERAL,
                  ATTY GENERAL OFF BANKRUPTCY AND COLLECTI, P O BOX 12548 AUSTIN, TX 78711-2548
15879179        + STATE OF TEXAS, DEPT OF INSURANCE, WORKERS COMPENSATION, 7551 METRO CTR DR STE 100, AUSTIN, TX
                  78744-1645
15879181          STATE OF UTAH, LABOR COMMISSION, DIVISION OF INDUSTRIAL ACCIDENTS, 160 EAST 300 SOUTH 3RD FL, PO BOX
                  146610 SALT LAKE CITY, UT 84114-6610
15879182          STATE OF UTAH, UTAH DEPT OF WORKFORCE SVC, PO BOX 45288, SALT LAKE CITY, UT 84145-0288
15879184          STATE OF VIRGINIA, VIRGINIA EMPLOYMENT COMMISSION, PO BOX 1358, RICHMOND, VA 23218-1358
15879183        + STATE OF VIRGINIA, WORKERS COMPENSATION COMMISSION, 333 E FRANKLIN ST, RICHMOND, VA 23219-2213
15879186          STATE OF WASHINGTON, WASHINGTON EMPLOYMENT SECURITY DEPT, PO BOX 9046, OLYMPIA, WA 98507-9046
15879188          STATE OF WISCONSIN, DEPT OF WORKFORCE DEVELOPMET, PO BOX 7901, MADISON, WI 53707-7901
15879187          STATE OF WISCONSIN, DEPT OF FINANCIAL INSTITUTIONS, PO BOX 7847, MADISON, WI 53707-7847
                      Case 19-11814-CSS            Doc 12      Filed 03/13/21       Page 10 of 15
District/off: 0311-1                                 User: admin                                              Page 8 of 13
Date Rcvd: Mar 11, 2021                              Form ID: 309D                                         Total Noticed: 455
15879189        +   STERLING, A/K/A STERLING TALENT SOLUTIONS, ONE STATE STREET PLAZA 24TH FLOOR, NEW YORK, NY 10004-1561
15879190        +   STEVE MIZERAK SOLUTIONS LLC, STEVE MIZERAK, 720 SHERIDAN DR, UNIT 1, EASTON, PA 18045-5087
15879191        +   STLOUIS COUNTY ASSESSORS, JAKE ZIMMERMAN ASSESSOR, 41 S CENTRAL AVE 2FL, SAINT LOUIS, MO 63105-1719
15879192        +   SWEET PIECES CHOCOLATES, MELINDA LEON, 59 HIDDEN PHEASANT PATH, WADING RIVER, NY 11792-2164
15879193        +   TAP PACKAGING SOLUTIONS, AKA THE CHILCOTE CO, 4600 TIEDEMAN RD, CLEVELAND, OH 44144-2332
15879196            TEXAS COMPTROLLER OF PUBLIC ACCOUNTS, KIMBERLY A WALSH ASST ATTORNEY GENERAL, BANKRUPTCY AND
                    COLLECTION DIVISION, ATTORNEY GENERALS OFFICE, P O BOX 12548 AUSTIN, TX 78711-2548
15879197            TEXAS COMPTROLLER OF PUBLIC ACCOUNTS, UNCLAIMED PROPERTY CLAIMS SECTION, PO BOX 12046, AUSTIN, TX
                    78711-2046
15879199            TEXAS DEPT OF AGRICULTURE, PO BOX 12077, AUSTIN, TX 78711-2077
15878946        +   THE CRISPERY OF VIRGINIA LLC, THE CRISPERY, STEVEN SOLDINGER, 2728 STERLING POINT DR, PORTSMOUTH, VA
                    23703-5225
15879202        +   THE GLADYNE K MITCHELL FAMILY TRUST, UTD MARCH 31 1983, GLADYNE K MITCHELL SUCCESSOR TRUSTEE, 2000
                    WASHINGTON ST, SAN FRANCISCO, CA 94109-2844
15879203        +   THE GLADYNE K MITCHELL FAMILY TRUST, UTD MARCH 31 1983, HANSON BRIDGETT LLP, DEREK A RIDGWAY ESQ,
                    1676 NO CALIFORNIA BLVD SUITE 620 WALNUT CREEK, CA 94596-7464
15879204        +   THE REVERE GROUP, MICHAEL KING, 9310 4TH AVE S, SEATTLE, WA 98108-4905
15879205        +   TOWN OF LOS GATOS, FINANCE DEPT, BUSINESS LICENCE TAX DIVISION, 110 EAST MAIN ST, LOS GATOS, CA
                    95030-6943
15879206        +   TOWN OF NATICK, 13 EAST CENTRAL ST, NATICK, MA 01760-4627
15879207        +   TOWN OF NATICK, OFFICE OF COLLECTOR OF TAXES, 13 EAST CENTRAL ST, NATICK, MA 01760-4629
15879208        +   TOWN OF NATICK WEIGHTS AND MEASURE, 13 EAST CENTRAL ST, NATICK, MA 01760-4629
15879209        +   TOWNSHIP OF WAYNE HEALTH DEPT, 475 VALLEY RD, WAYNE, NJ 07470-3532
15879210        +   TOWNSHIP OF WHITEHALL, BUSINESS LICENSE DEPT, 3221 MACARTHUR RD, WHITEHALL, PA 18052-2921
15879211            TRAVELERS INDEMNITY CO OF CONNECTICUT, ONE TOWN SQUARE, HARTFORD, CT 01683
15879212            TRAVELERS PROPERTY CASUALTY CO OF AMERICA, ONE TOWN SQUARE, HARTFORD, CT 01683
15879213            TREASURER OF MONTGOMERY COUNTY, PO BOX 311, NORRISTOWN, PA 19404-0311
15879214            TREASURER OF VIRGINIA VA DEPT OF AGRICULTURE, PO BOX 430, RICHMOND, VA 23218-0430
15879216            TRIANGLE SIGN AND SVC LLC, MAIL CENTER, REFERENCE ID: 2292211, 9450 SW GEMINI DR #7790, BEAVERTON, OR
                    97008-7105
15879217        +   TULSA COUNTY ASSESSOR, 500 SOUTH DENVER AVE W #215, TULSA, OK 74103-3832
15879218            TX- WORKFORCE COMMISSION, REGULATORY INTEGRITY DIVISION SAU, OFFICE OF THE ATTORNEY GENERAL,
                    BANKRUPTCY COLLECTION DIVISION MC008, PO BOX 12548 AUSTIN, TX 78711-2548
15879221        +   US DEPT OF LABOR, 200 CONSTITUTION AVE NW, WASHINGTON, DC 20210-0001
15879222        +   US DEPT OF LABOR OSHA, OSHA REGION 1, JFK FEDERAL BUILDING, 25 NEW SUDBURY ST RM E340, BOSTON, MA
                    02203-0002
15879223        +   US DEPT OF LABOR OSHA, OSHA REGION 4, 61 FORSYTH ST SW, RM 6T50, ATLANTA, GA 30303-8937
15879225        +   US DEPT OF LABOR OSHA, OSHA REGION 7, TWO PERSHING SQUARE BUILDING, 2300 MAIN ST STE 1010, KANSAS CITY,
                    MO 64108-2447
15879224        +   US DEPT OF LABOR OSHA, OSHA REGION 6, 525 GRIFFIN ST STE 602, DALLAS, TX 75202-5002
15879226        +   US DEPT OF LABOR OSHA, OSHA REGION 9, SAN FRANCISCO FEDERAL BUILDING, 90 7TH ST STE 18100, SAN
                    FRANCISCO, CA 94103-6719
15879227        +   UTAH DEPT OF AGRICULTURE AND FOOD, 350 N REDWOOD RD, PO BOX 146500, SALT LAKE CITY, UT 84114-6500
15879228        +   UTAH DEPT OF COMMERCE, 160 E 300 S 2ND FL, SALT LAKE, UT 84111-2305
15879229        +   UTAH LABOR COMMISSION, COMMISSIONER, 160 E 300 S, STE 300, SALT LAKE CITY, UT 84111-2305
15879231        +   UTAH TREASURERS OFFICE, UNCLAIMED PROPERTY DIVISION, 168 N 1950 W, STE 102, SALT LAKE CITY, UT 84116-3007
15879232        +   VECTOR SECURITY NETWORKS, DAVID M FUHR, 2000 ERICSSON DR, WARRENDALE, PA 15086-6511
15879235        +   VH CREATIONS INC, 1753 EAST 5TH ST, BROOKLYN, NY 11223-2040
15879233        +   VH CREATIONS INC, VIVIAN HAMUI, 1753 E 5TH ST, BROOKLYN, NY 11223-2040
15879234        +   VH CREATIONS INC, JACK SHRUM PA, 919 N MARKET ST STE 1410, WILMINGTON, DE 19801-3046
15879236        +   VH CREATIONS INC, JACK SHRUM PA, J JACKSON SHRUM ESQ, 919 N MARKET ST STE 1410, WILMINGTON, DE
                    19801-3046
15879237            VIRGINIA DEPT OF AGRICULTURE AND CONSUMER SVC, PO BOX 430, RICHMOND, VA 23218-0430
15879238        +   VIRGINIA DEPT OF LABOR AND INDUSTRY, COMMISSIONER, 13 SOUTH THIRTEENTH ST, RICHMOND, VA 23219-4180
15879240        +   VIRGINIA DEPT OF TREASURY, UNCLAIMED PROPERTY DIVISION, 101 NORTH 14TH ST, RICHMOND, VA 23219-3665
15879241            VIRGINIA EMPLOYMENT COMMISSION, PO BOX 27592, RICHMOND, VA 23261-7592
15879242        +   VOSGES HOLDINGS LLC, VOSGES HAUT-CHOCOLAT, 2950 N OAKLEY, CHICAGO, IL 60618-8010
15879185       ++   WA STATE DEPT OF LABOR & INDUSTRIES, BANKRUPTCY UNIT, PO BOX 44171, OLYMPIA WA 98504-4171 address filed
                    with court:, STATE OF WASHINGTON, DEPT OF LABOR AND INDUSTRIES, INSURANCE SVC DIVISION, 7273 LINDERSON
                    WAY SW, TUMWATER, WA 98501-5414
15879243        +   WA- KING COUNTY TREASURY OPERATIONS, LINDA CRANE NELSEN, 500 4TH AVE RM 600, SEATTLE, WA 98104-2337
15879244        +   WASHINGTON COUNTY, A AND T PERSONAL PROPERTY SECTION, 155 NORTH FIRST AVE, STE 230 MS8A, HILLSBORO,
                    OR 97124-3001
15879245        +   WASHINGTON COUNTY A AND T, PERSONAL PROPERTY SECTION, 14949 62ND ST N, STILLWATER, MN 55082-6132
15879246            WASHINGTON DEPT OF LABOR AND INDUSTRIES, DIRECTOR, PO BOX 44000, OLYMPIA, WA 98504-4000
15879249        +   WAUWATOSA HEALTH DEPT, 7725 W NORTH AVE, WAUWATOSA, WI 53213-1777
                              Case 19-11814-CSS                     Doc 12          Filed 03/13/21              Page 11 of 15
District/off: 0311-1                                                  User: admin                                                                Page 9 of 13
Date Rcvd: Mar 11, 2021                                               Form ID: 309D                                                           Total Noticed: 455
15879250               + WAYNE A ROBEY CLERK OF CIRCUIT COURT, 9250 BENDIX RD, COLUMBIA, MD 21045-1832
15879251               + WEA SOUTHCENTER LLC, BARCLAY DAMON LLP, NICLAS A FERLAND, 545 LONG WHARF DR 9TH FL, NEW HAVEN, CT
                         06511-5960
15879252                 WEIGHTS AND MEASURES BUREAU IOWA, 2230 SOUTH ANKENY BLVD, ANKENY, IA 50023-9093
15879253               + WEIGHTS AND MEASURES FUND, PO BOX 490, AVENEL, NJ 07001-0490
15879254               + WENDY MAGNUS POTTAWATOMIE CO TREASURER, WENDY MAGNUS, 325 N BROADWAY STE 203, SHAWNEE, OK
                         74801-6938
15879255               + WESTFIELD TOPANGA OWNER LLC, BARCLAY DAMON LLP, NICLAS A FERLAND, 545 LONG WHARF DR 9TH FL, NEW
                         HAVEN, CT 06511-5960
15879256               + WESTFIELD TOPANGA OWNER LLC, BARCLAY DAMON; SCOTT FLEISCHER, 1270 AVENUE OF THE AMERICAS STE 501,
                         NEW YORK, NY 10020-1702
15879258               + WESTLAND GARDEN STATE PLAZA, LIMITED PARTNERSHIP, LECLAIRRYAN ROBERT J BRENER ESQ, ONE
                         RIVERFRONT PLAZA, L 03 7 RAYMOND BOULEVARD NEWARK, NJ 07102-5408
15879259               + WESTLAND GARDEN STATE PLAZA, LIMITED PARTNERSHIP, LEGAL DEPT, PO BOX 56816, LOS ANGELES, CA 90056-0160
15879257               + WESTLAND GARDEN STATE PLAZA, LIMITED PARTNERSHIP, LEGAL DEPT, 2049 CENTURY PK EAST, 41ST FL LOS
                         ANGELES, CA 90067-3101
15879261               + WESTLAND GARDEN STATE PLAZA LP, BARCLAY DAMON LLP, NICLAS A FERLAND, 545 LONG WHARF DR 9TH FL,
                         NEW HAVEN, CT 06511-5960
15879262               + WESTROADS MALL, WESTROADS MALL LLC, LAW LEASE ADMINISTRATION DEPT, 110 NORTH WACKER DR,
                         CHICAGO, IL 60606-1511
15879264                 WESTROADS MALL, BROOKFIELD PROPERTIES, KRISTEN N PATE SVP AND SR ASS GENERAL CO, 350 N ORLEANS ST
                         STE 300, CHICAGO, IL 60654-1607
15879263                 WESTROADS MALL, GENERAL MANAGER, 1000 CALIFORNIA ST, STE 1221, OMAHA, NE 68114
15879265               + WISCONSIN DEPT OF REVENUE, 2135 RIMROCK RD, MADISON, WI 53713-1443
15879266                 WISCONSIN DEPT OF REVENUE, MANUFACTURING AND UTILITY BUREAU, 200 N JEFFERSON ST, STE 126, GREEN BAY,
                         WI 54301-5100
15879267                 WISCONSIN DEPT OF WORKFORCE DEVELOPMENT, SECRETARY, PO BOX 7946, MADISON, WI 53707-7946
15879268               + WISCONSIN DEPT OF WORKFORCE DEVELOPMENT, PO BOX 7942, MADISON, WI 53707-7942
15879269                 WISCONSIN STATE TREASURER, UNCLAIMED PROPERTY UNIT, PO BOX 2114, MADISON, WI 53701-2114
15879270               + WORLD OF COFFEE INC, ANDREA HEYWOOD, 328 ESSEX ST, STIRLING, NJ 07980-1302

TOTAL: 406

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
aty                       Email/Text: dabbott@mnat.com
                                                                                        Mar 11 2021 20:12:00      Derek C. Abbott, Morris, Nichols, Arsht &
                                                                                                                  Tunnell, 1201 N. Market Street, P.O. Box 1347,
                                                                                                                  Wilmington, DE 19899
tr                     + EDI: BATGIULIANO.COM
                                                                                        Mar 12 2021 01:03:00      Alfred T. Giuliano, Giuliano Miller & Co., LLC,
                                                                                                                  2301 E. Evesham Road, Pavillion 800, Suite 210,
                                                                                                                  Voorhees, NJ 08043-4504
15878837                  EDI: CALTAX.COM
                                                                                        Mar 12 2021 01:03:00      CA- FRANCHISE TAX BOARD,
                                                                                                                  BANKRUPTCY SECTION MS A340, REBECCA
                                                                                                                  ESTONILO, PO BOX 2952, SACRAMENTO,
                                                                                                                  CA 95812-2952
15878859                  EDI: CALTAX.COM
                                                                                        Mar 12 2021 01:03:00      CALIFORNIA FRANCHISE TAX BOARD,
                                                                                                                  BANKRUPTCY BE MS A345, PO BOX 2952,
                                                                                                                  SACRAMENTO, CA 95812-2952
15878858                  EDI: CALTAX.COM
                                                                                        Mar 12 2021 01:03:00      CALIFORNIA FRANCHISE TAX BOARD,
                                                                                                                  FRANCHISE TAX BOARD, BANKRUPTCY
                                                                                                                  SECTION MSA340, PO BOX 2952,
                                                                                                                  SACRAMENTO, CA 95812-2952
15878860                  EDI: CALTAXFEE
                                                                                        Mar 12 2021 01:03:00      CALIFORNIA STATE BOARD OF
                                                                                                                  EQUALIZATION SBOE, SPECIAL
                                                                                                                  OPERATIONS BANKRUPTCY TEAM, MIC 74
                                                                                                                  PO BOX 942879, SACRAMENTO, CA
                                                                                                                  94279-0074
15878863               + Email/Text: bankruptcy@denvergov.org
                                                                                        Mar 11 2021 20:12:00      CITY AND COUNTY OF DENVER, 201 W
                                                                                                                  COLFAX AVE DEPT 206, DENVER, CO
                                                                                                                  80202-5330
15878865               + EDI: SFGOV.COM
                                                                                        Mar 12 2021 01:03:00      CITY AND COUNTY OF SAN FRANCISCO,
                                                                                                                  DEPT OF PUBLIC HEALTH, 1390 MARKET ST
                                                                                                                  STE 210, SAN FRANCISCO, CA 94102-5403
                      Case 19-11814-CSS                      Doc 12   Filed 03/13/21           Page 12 of 15
District/off: 0311-1                                         User: admin                                               Page 10 of 13
Date Rcvd: Mar 11, 2021                                      Form ID: 309D                                           Total Noticed: 455
15878867        + EDI: SFGOV.COM
                                                                        Mar 12 2021 01:03:00    CITY AND COUNTY OF SAN FRANCISCO,
                                                                                                JOSE CISNEROS TREASURER, DAVID
                                                                                                AUGUSTINE TAX COLLECTOR, 1 DR
                                                                                                CARLTON B GOODLETT PL, CITY HALL
                                                                                                ROOM 140, SAN FRANCISCO, CA 94102-4603
15878874           Email/Text: treasury@dmgov.org
                                                                        Mar 11 2021 20:13:00    CITY OF DES MOINES IOWA, PO BOX 1633,
                                                                                                DES MOINES, IA 50305-1633
15878906        + Email/Text: ap@tigard-or.gov
                                                                        Mar 11 2021 20:13:00    CITY OF TIGARD, 13125 SW HALL BLVD,
                                                                                                TIGARD, OR 97223-8167
15878922        + Email/Text: OSA.Bankruptcy@massmail.state.ma.us
                                                                        Mar 11 2021 20:13:00    COMMONWEALTH OF MASSACHUSETTS,
                                                                                                ONE ASHBURTON PL 17TH FL, BOSTON, MA
                                                                                                02108-1518
15878930        + Email/Text: bankruptcy@ttc.lacounty.gov
                                                                        Mar 11 2021 20:12:00    COUNTY OF LOS ANGELES, KENNETH
                                                                                                HAHN HALL OF ADMINISTRATION,
                                                                                                HEADQUARTERS, 500 W TEMPLE ST RM
                                                                                                225, LOS ANGELES, CA 90012-2752
15878944        + Email/Text: dor.bankruptcy@fin.sccgov.org
                                                                        Mar 11 2021 20:12:00    COUNTY OF SANTA CLARA, DEPT
                                                                                                ENVIRONMENTAL HEALTH, 1555 BERGER
                                                                                                DR STE 300, SAN JOSE, CA 95112-2716
15878947        + Email/Text: todonnell@ccbh.net
                                                                        Mar 11 2021 20:13:00    CUYAHOGA COUNTY BOARD OF HEALTH,
                                                                                                5550 VENTURE DR, PARMA, OH 44130-9315
15878976        + Email/Text: john.burton@fairfaxcounty.gov
                                                                        Mar 11 2021 20:13:00    FAIRFAX COUNTY DEPT OF TAX
                                                                                                ADMINISTRATION, FAIRFAX COUNTY
                                                                                                GOVERNMENT CENTER, 12000
                                                                                                GOVERNMENT CTR PKWY, FAIRFAX, VA
                                                                                                22035-0098
15878979        + EDI: CALTAX.COM
                                                                        Mar 12 2021 01:03:00    FRANCHISE TAX BOARD, PO BOX 942857,
                                                                                                SACRAMENTO, CA 94257-0001
15878985           EDI: GADEPTOFREV.COM
                                                                        Mar 12 2021 01:03:00    GEORGIA DEPT OF REVENUE, UNCLAIMED
                                                                                                PROPERTY PROGRAM, 4245
                                                                                                INTERNATIONAL PK, STE A, HAPEVILLE,
                                                                                                GA 30354
15879162           EDI: GADEPTOFREV.COM
                                                                        Mar 12 2021 01:03:00    STATE OF GEORGIA DEPT OF REVENUE,
                                                                                                GEORGIA TAX CENTER, PO BOX 105499,
                                                                                                ATLANTA, GA 30359
15878986           EDI: GADEPTOFREV.COM
                                                                        Mar 12 2021 01:03:00    GEORGIA DEPT OF REVENUE NE, 1800
                                                                                                CENTURY CENTER BLVD, ATLANTA, GA
                                                                                                30345
15879007        + Email/Text: Tess.Little@illinois.gov
                                                                        Mar 11 2021 20:13:00    ILLINOIS DEPT OF AGRICULTURE, 801 E
                                                                                                SANGAMON ABE, PO BOX 19281,
                                                                                                SPRINGFIELD, IL 62794-9281
15879009           EDI: IRS.COM
                                                                        Mar 12 2021 01:03:00    INTERNAL REVENUE SVC, 1111
                                                                                                CONSTITUTION AVE NW, WASHINGTON,
                                                                                                DC 20224
15879012           Email/Text: IDR.Bankruptcy@ag.iowa.gov
                                                                        Mar 11 2021 20:13:00    IOWA DEPT OF REVENUE, PO BOX 10471,
                                                                                                DES MOINES, IA 50306-3457
15879020        + Email/Text: rbreen@keteres.com
                                                                        Mar 11 2021 20:13:00    KETER ENVIRONMENTAL SVCS INC, K
                                                                                                BREEN, 4 HIGH RIDGE PARK STE 202,
                                                                                                STAMFORD, CT 06905-1300
15879039           Email/Text: bankruptcy@ttc.lacounty.gov
                                                                        Mar 11 2021 20:12:00    LOS ANGELES COUNTY TAX COLLECTOR,
                                                                                                PO BOX 54027, LOS ANGELES, CA 90054
15879070           Email/Text: ecfnotices@dor.mo.gov
                                                                        Mar 11 2021 20:12:00    MISSOURI DEPT OF REVENUE, PO BOX
                                                                                                3390, JEFFERSON CITY, MO 65105-3390
15879071        + Email/Text: ecfnotices@dor.mo.gov
                                                                        Mar 11 2021 20:12:00    MISSOURI DEPT OF REVENUE, HARRY S
                                                                                                TRUMAN STATE OFFICE BUILDING, 301
                                                                                                WEST HIGH ST, JEFFERSON CITY, MO
                                                                                                65101-1517
15879087           EDI: NMTRD.COM
                      Case 19-11814-CSS                     Doc 12   Filed 03/13/21           Page 13 of 15
District/off: 0311-1                                        User: admin                                                    Page 11 of 13
Date Rcvd: Mar 11, 2021                                     Form ID: 309D                                                Total Noticed: 455
                                                                       Mar 12 2021 01:03:00    NEW MEXICO DEPT OF REVENUE,
                                                                                               UNCLAIMED PROPERTY DIVISION, PO BOX
                                                                                               8485, ALBUQUERQUE, NM 87198-8485
15879089        + EDI: NMTRD.COM
                                                                       Mar 12 2021 01:03:00    NEW MEXICO TAX AND REVENUE DEPT,
                                                                                               LEGAL SVC BUREAU, 1100 SOUTH ST
                                                                                               FRANCIS DR, SANTA FE, NM 87505-4147
15879090        + EDI: NMTRD.COM
                                                                       Mar 12 2021 01:03:00    NEW MEXICO TAXATION AND REVENUE
                                                                                               DEPT, PO BOX 25128, SANTA FE, NM
                                                                                               87504-5128
15879107        + Email/Text: orangecountybk@ttc.ocgov.com
                                                                       Mar 11 2021 20:12:00    ORANGE COUNTY TREASURER TAX
                                                                                               COLLECTOR, 11 W CIVIC CTR DR, SANTA
                                                                                               ANA, CA 92701-4063
15879110        + EDI: ORREV.COM
                                                                       Mar 12 2021 01:03:00    OREGON DEPT OF REVENUE, 955 CENTER
                                                                                               ST NE, SALEM, OR 97301-2554
15879152           Email/Text: Teresa.Lineberry@snoco.org
                                                                       Mar 11 2021 20:12:00    SNOHOMISH COUNTY TREASURER, PO
                                                                                               BOX 34171, SEATTLE, WA 98124
15878916           Email/Text: BankruptcyFiling@stlouisco.com
                                                                       Mar 11 2021 20:12:00    COLLECTOR OF REVENUE, 41 S CENTRAL
                                                                                               AVE, ST. LOUIS, MO 63105
15879157           EDI: EDD.COM
                                                                       Mar 12 2021 01:03:00    STATE OF CALIFORNIA, EMPLOYMENT
                                                                                               DEVELOPMENT DEPT, TAXPAYER
                                                                                               ASSISTANCE CENTER, PO BOX 826880,
                                                                                               SACRAMENTO, CA 94280-0001
15879168           Email/Text: UIA-Bankruptcy@michigan.gov
                                                                       Mar 11 2021 20:12:00    STATE OF MICHIGAN, MICHIGAN DEPT OF
                                                                                               LICENSING AND, REGULATORY AFFAIRS,
                                                                                               3024 W GRAND BLVD, DETROIT, MI
                                                                                               48202-6024
15879177           Email/Text: oed_bankrupt@oregon.gov
                                                                       Mar 11 2021 20:13:00    STATE OF OREGON, OREGON
                                                                                               EMPLOYMENT DEPT, 875 UNION ST NE,
                                                                                               ROOM 107, SALEM, OR 97311-0030
15880505        + Email/Text: REV_Bankruptcy_General@state.de.us
                                                                       Mar 11 2021 20:13:00    State of Delaware, Division of Revenue, 820 N.
                                                                                               French Street, 8th Floor, Wilmington, DE
                                                                                               19801-3509
15879194        + Email/Text: bankruptcynotices@mytech24.com
                                                                       Mar 11 2021 20:12:00    TECH 24 A/K/A COMMERCIAL
                                                                                               FOODSERVICE REPAIR, KIM KELSEY, 410 E
                                                                                               WASHINGTON ST, GREENVILLE, SC
                                                                                               29601-2927
15879198           Email/Text: pacer@cpa.state.tx.us
                                                                       Mar 11 2021 20:13:00    TEXAS COMPTROLLER OF PUBLIC
                                                                                               ACCOUNTS, PO BOX 13528 CAPITOL
                                                                                               STATION, AUSTIN, TX 78711-3528
15879195           Email/Text: pacer@cpa.state.tx.us
                                                                       Mar 11 2021 20:13:00    TEXAS COMPTROLLER OF PUBLIC
                                                                                               ACCOUNTS, PO BOX 149348, AUSTIN, TX
                                                                                               78714-9348
15879200           Email/Text: ridpacer@twc.state.tx.us
                                                                       Mar 11 2021 20:13:00    TEXAS WORKFORCE COMMISSION, PO BOX
                                                                                               149037, AUSTIN, TX 78714-9037
15879215        + Email/Text: ap@tchd.org
                                                                       Mar 11 2021 20:13:00    TRI COUNTY HEALTH DEPT,
                                                                                               ENVIRONMENTAL HEALTH, 4201 E 72ND
                                                                                               AVE STE D, COMMERCE CITY, CO
                                                                                               80022-1578
15879219           Email/Text: ridpacer@twc.state.tx.us
                                                                       Mar 11 2021 20:13:00    TX- WORKFORCE COMMISSION,
                                                                                               REGULATORY INTEGRITY DIVISION, ERIN
                                                                                               C REID, 101 E 15TH ST RM 556, AUSTIN, TX
                                                                                               78778-0001
15879220        + Email/Text: accounts.receivable@uline.com
                                                                       Mar 11 2021 20:13:00    ULINE INC, NANCY HALCOM, 12575 ULINE
                                                                                               DR, PLEASANT PRAIRIE, WI 53158-3686
15879230        + EDI: UTAHTAXCOMM.COM
                                                                       Mar 12 2021 01:03:00    UTAH STATE TAX COMMISSION, 210
                                                                                               NORTH 1950 WEST, SALT LAKE CITY, UT
                                                                                               84134-9000
15879239           Email/Text: bkr@taxva.com
                                                                       Mar 11 2021 20:13:00    VIRGINIA DEPT OF TAXATION, OFFICE OF
                            Case 19-11814-CSS                    Doc 12         Filed 03/13/21            Page 14 of 15
District/off: 0311-1                                               User: admin                                                          Page 12 of 13
Date Rcvd: Mar 11, 2021                                            Form ID: 309D                                                      Total Noticed: 455
                                                                                                            CUSTOMER SVC, PO BOX 1115, RICHMOND,
                                                                                                            VA 23218-1115
15879247                 EDI: WADEPREV.COM
                                                                                   Mar 12 2021 01:03:00     WASHINGTON DEPT OF REVENUE,
                                                                                                            UNCLAIMED PROPERTY SECTION, PO BOX
                                                                                                            34053, SEATTLE, WA 98124-1053
15879248                 EDI: WADEPREV.COM
                                                                                   Mar 12 2021 01:03:00     WASHINGTON STATE DEPT OF REVENUE,
                                                                                                            PO BOX 47464, OLYMPIA, WA 98504-7476

TOTAL: 49


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID        Bypass Reason Name and Address
15879201                      THE CRISPERY OF VA LLC
15879010        *+            INTERNAL REVENUE SVC, CENTRALIZED INSOLVENCY OPERATION, 2970 MARKET ST, MAIL STOP 5 Q30 133,
                              PHILADELPHIA, PA 19104-5002
15879011        *             INTERNAL REVENUE SVC, CENTRALIZED INSOLVENCY OPERATION, PO BOX 7346, PHILADELPHIA, PA
                              19101-7346
15879014        *+            IRS INTERNAL REVENUE SVC, INTERNAL REVENUE SVC, CENTRALIZED INSOLVENCY OPERATION, 2970
                              MARKET ST, MAIL STOP 5 Q30 133, PHILADELPHIA, PA 19104-5002
15879013        *+            IRS INTERNAL REVENUE SVC, 10TH ST AND PENNSYLVANIA AVE NW, WASHINGTON, DC 20530-0001
15879015        *             IRS INTERNAL REVENUE SVC, INTERNAL REVENUE SVC, CENTRALIZED INSOLVENCY OPERATION, PO BOX
                              7346, PHILADELPHIA, PA 19101-7346
15879016        *             IRS- DEPT OF THE TREASURY, INTERNAL REVENUE SERVICE, PO BOX 7346, PHILADELPHIA, PA 19101-7346
15879106        *P++          OKLAHOMA TAX COMMISSION, GENERAL COUNSEL S OFFICE, 100 N BROADWAY AVE SUITE 1500, OKLAHOMA
                              CITY OK 73102-8601, address filed with court:, OKLAHOMA TAX COMMISSION, PO BOX 26860, OKLAHOMA CITY, OK
                              73126-0860
15879104        *P++          OKLAHOMA TAX COMMISSION, GENERAL COUNSEL S OFFICE, 100 N BROADWAY AVE SUITE 1500, OKLAHOMA
                              CITY OK 73102-8601, address filed with court:, OKLAHOMA TAX COMMISSION, PO BOX 26930, OKLAHOMA CITY, OK
                              73126
15878808        ##+           ACCOUNTING PRINCIPALS, D/B/A PARKER & LYNCH, STEVEN REBIDAS, 10151 DEERWOOD PARK BLVD,
                              JACKSONVILLE, FL 32256-0592
15878862        ##+           CANDY.COM, LAW OFFICES OF ROSEMARY TRAINI LLC, ROSEMAN TRAINI ESQ, 404 SOUTH HUNTINGTON AVE,
                              BOSTON, MA 02130-4835
15878918        ##+           COLORADO DEPT OF AGRICULTURE, 3125 WYANDOT ST, DENVER, CO 80211-3824
15879003        ##+           HORIZON RETAIL CONSTRUCTION INC, PHASE II MALL SUBSIDIARY LLC, MEADE LAW GROUP, LEON F MEAD
                              II ESQ, 10161 PARK RUN DR STE 150, LAS VEGAS, NV 89145-8872
15879002        ##+           HORIZON RETAIL CONSTRUCTION INC, GRAND CANAL SHOPS II LLC, MEADE LAW GROUP, LEON F MEAD II
                              ESQ, 10161 PARK RUN DR STE 150, LAS VEGAS, NV 89145-8872
15879030        ##+           KM KELLY INC, BOWDITCH AND DEWEY LLP, DAVID TRAVERS, ONE INTERNATIONAL PL, STE 4410, BOSTON,
                              MA 02110-2621
15878991        ##+           PALLAVI GUPTA, 355 BERRY ST, APT 456, SAN FRANCISCO, CA 94158-1583
15879260        ##+           WESTLAND GARDEN STATE PLAZA, LIMITED PARTNERSHIP, 1 GARDEN STATE PLZ, PARAMUS, NJ 07652-2417

TOTAL: 1 Undeliverable, 8 Duplicate, 8 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Mar 13, 2021                                        Signature:           /s/Joseph Speetjens
                            Case 19-11814-CSS                   Doc 12         Filed 03/13/21            Page 15 of 15
District/off: 0311-1                                             User: admin                                                          Page 13 of 13
Date Rcvd: Mar 11, 2021                                          Form ID: 309D                                                      Total Noticed: 455

                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on March 11, 2021 at the address(es) listed
below:
Name                             Email Address
Alfred T. Giuliano
                                 atgiuliano@giulianomiller.com
                                 ddileo@giulianomiller.com;nj68@ecfcbis.com;agiuliano@ecf.epiqsystems.com;nj90@ecfcbis.com

Andrew S. Conway
                                 on behalf of Creditor The Taubman Landlords Aconway@taubman.com

Derek C. Abbott
                                 on behalf of Debtor Lolli and Pops Inc. dabbott@mnat.com,
                                 meghan-leyh-4080@ecf.pacerpro.com;derek-abbott-1155@ecf.pacerpro.com

Donlin, Recano & Company, Inc.
                                 ljordan@donlinrecano.com

U.S. Trustee
                                 USTPRegion03.WL.ECF@USDOJ.GOV


TOTAL: 5
